I


                      ,June 17, 1953

Hon. W. P. Herms;Jr.       Opinion No. S-53
County Auditor
Wailer County              Re: Legality of renting a
Hempstead, Texas               truck owned by an hourly
                               employee ~of the,County
                               Road and Rridge Department
                               for use in that depart-
Dear Sir:                      ment's operations.
            You have asked the following question:
          "Can the,County, through Its Commis-
     sioners' Court, rent a truck owned by an
     employee of its road and bridge department,
     the truck to be used by the County in its
     road and,bridge department's operations?"
          Article 373, Vernon's Penal Code, makes it
a violation of the law for an officer of a county to
become pe.cunlarilyInterested In a contract made by such
county.
           There Is a distinction between an emDlovee
and an officersof a county. Commissioners'Cotit Of
Limestone County v. Garrett,.-.
dpp., 1922).
          You haveiinformed us that the employee is re-
gularly employed by tinecounty on an hourly basis.
          We agree with the conclusion of your County
Attorney that the employee involved I@ not an officer,
and Article 373, Vernon's Penal Code,,does not apply
to him. Therefore, the county may rent a truck owned
by the employee to be used by the county'i@ its road
and bridge department's operations.
Hon. W. P. Hems,    Jr., page 2 (S-53)


                       SUMMdRY
          WaLler County's Commissioners! C'ourt
     may rent a ,truck owned by an employee of
     the county for the use in its.road and
     bridge department's operations.
                                  Yours very truly,
APESIOVED:                        JOHN BEX SKEPPERD
                                  Attorney General
J. C. Davis, Jr.
County ATfairs Division
Willis E. Gresham
Reviewer
ilobertS. Trotti
F:rst Assistant

John Ben Shepperd
Attorney General
SCR:am